DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hayashi (US PBPub 2007/0137345).
Hayashi discloses:
Claim 1. A circulation component retainer configured to be used in a ball screw comprising a screw shaft (12) including a spiral groove (11) on an outer peripheral surface of the screw shaft, a nut (14) including a spiral groove (13) facing the spiral groove of the screw shaft on an inner peripheral surface of the nut, a plurality of balls (15) rollably arranged in a ball rolling path formed by both the 
the circulation component is a resinous (para. [0066]) tubular member (17) formed into a substantially C- shape and including a leg portion at both ends and an intermediate portion arranged between both the leg portions, and is attached to the nut such that both the leg portions are respectively inserted from an outer surface side of the nut into a pair of through holes opening to the outer surface of the nut and communicating with the spiral groove of the nut, and the intermediate portion is positioned on the outer surface of the nut, the circulation component retainer (50) being a circulation component retainer made of metal (para. [0081]) and configured to fix the circulation component to the nut, and
the circulation component retainer comprises:
an intermediate portion pressing portion configured to press (para. [0081]-0082]) the intermediate portion of the circulation component in such a manner as to cover, among surfaces of the intermediate portion of the circulation component, all surfaces exposed from the outer surface of the nut; and
leg portion pressing portions (ends of 50, Fig. 19) configured to press the leg portions of the circulation component in such a manner as to cover, among surfaces of the leg portions of the circulation component, all surfaces exposed from the outer surface of the nut.
Claim 2. The circulation component retainer according to claim 1, wherein the leg portion pressing portions (ends of 17 - Fig. 3) protrude on the nut side from the intermediate portion pressing portion.  
Claim 3. The circulation component retainer according to claim 1, wherein each of the leg portion pressing portions is substantially plate-shaped (52; Fig. 19), and includes a rib (70) configured to 
Claim 4. A ball screw (para. [0001]) comprising the circulation component retainer according to claim 1.  
Claim 5. The circulation component retainer according to claim 2 (Figs. 3; 12)), wherein each of the leg portion pressing portions is substantially plate-shaped (52; Fig. 19), and includes a rib (70) configured to reinforce the leg portion pressing portions on surfaces opposite to surfaces pressing the leg portions of the circulation component.  
Claim 6. A ball screw (para. [0001) comprising the circulation component retainer according to claim 2.  
Claim 7. A ball screw (para. [0001]) comprising the circulation component retainer according to claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658  

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658